DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 01/04/2022.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on January 04, 2022 claims priority of continuing application 16/912,554 filed on June 25, 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 11,271,739. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see comparison table below.

 
Instant Application 17/568,600
 
US PAT. # US 11,271,739 (App. # 16/912,554) 
 
 
ERROR-CORRECTING KEY AGREEMENT FOR NOISY CRYPTOGRAPHIC SYSTEMS
 
ERROR-CORRECTING KEY AGREEMENT FOR NOISY CRYPTOGRAPHIC SYSTEMS
 
 
 
 
 
 
1
 A method for sending a message using a noisy cryptographic system, comprising: negotiating N secret keys using a noisy cryptographic system, wherein K secret keys of the N secret keys are expected to be noiseless; generating a secret polynomial that includes the N secret keys; deriving K points on the secret polynomial; for each secret key of the N secret keys in an order of the negotiation, deriving a secret key message authentication code (MAC) key and calculating a secret key MAC for the secret key using the derived secret key MAC key; generating a secret key MAC header that includes an array comprised of each of the secret key MACs and a corresponding public key; generating message integrity plaintext that includes an encrypted message, the secret key MAC header, and an array of the K points on the secret polynomial; generating a final message that includes the message integrity plaintext; and sending the final message.
1
A method for sending a message using a noisy cryptographic system, comprising: generating N ephemeral key pairs; negotiating N secret keys using a noisy cryptographic system, wherein K secret keys of the N secret keys are expected to be noiseless and wherein the N secret keys are negotiated using an ephemeral private key against a static public key of an intended message recipient; generating a secret polynomial that includes the N secret keys; deriving K points on the secret polynomial; for each secret key of the N secret keys in an order of the negotiation, deriving a secret key message authentication code (MAC) key and calculating a secret key MAC for the secret key using the derived secret key MAC key; generating a secret key MAC header that includes an array comprised of each of the secret key MACs and a corresponding public key; generating message integrity plaintext that includes an encrypted message, the secret key MAC header, and an array of the K points on the secret polynomial; generating a final message that includes the message integrity plaintext; and sending the final message.
 
2
The method of claim 1, further comprising: generating N ephemeral key pairs.
1
generating N ephemeral key pairs; 
 
3
The method of claim 2, wherein the N secret keys are negotiated using an ephemeral private key against a static public key of an intended message recipient.
1
wherein the N secret keys are negotiated using an ephemeral private key against a static public key of an intended message recipient
 
4
The method of claim 1, wherein the secret polynomial is a Shamir secret polynomial.
2
The method of claim 1, wherein the secret polynomial is a Shamir secret polynomial.
 
5
 The method of claim 4, wherein the N secret keys are coefficients of the secret polynomial.
3
The method of claim 2, wherein the N secret keys are coefficients of the secret polynomial.
 
6
The method of claim 5, wherein a key derivation function (KDF) is applied to each of the N secret keys to generate the coefficients of the secret polynomial.
4
The method of claim 3, wherein a key derivation function (KDF) is applied to each of the N secret keys to generate the coefficients of the secret polynomial.
 
7
The method of claim 1, wherein the encrypted message is generated by: encrypting a message with a message encryption key.
5
The method of claim 1, wherein the encrypted message is generated by: encrypting a message with a message encryption key.
 
8
The method of claim 7, wherein the message encryption key is derived from all of the N secret keys.
6
The method of claim 5, wherein the message encryption key is derived from all of the N secret keys.
 
9
The method of claim 8, wherein the message encryption key is derived by applying a key derivation function (KDF) to all of the N secret keys.
7
The method of claim 6, wherein the message encryption key is derived by applying a key derivation function (KDF) to all of the N secret keys.
 
10
The method of claim 1, wherein the final message further includes a message MAC.
8
The method of claim 1, wherein the final message further includes a message MAC.
 
11
The method of claim 10, wherein the message MAC is calculated on the message integrity plaintext using a message MAC key.
9
The method of claim 8, wherein the message MAC is calculated on the message integrity plaintext using a message MAC key.
 
12
The method of claim 11, wherein the message MAC key is derived from all of the N secret keys.
10
 The method of claim 9, wherein the message MAC key is derived from all of the N secret keys.
 
13
The method of claim 12, wherein the message MAC key is derived by applying a key derivation function (KDF) to all of the N secret keys.
11
The method of claim 10, wherein the message MAC key is derived by applying a key derivation function (KDF) to all of the N secret keys.
 
14
A non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: negotiating N secret keys using a noisy cryptographic system, wherein K secret keys of the N secret keys are expected to be noiseless; generating a secret polynomial that includes the N secret keys; deriving K points on the secret polynomial; for each secret key of the N secret keys in an order of the negotiation, deriving a secret key message authentication code (MAC) key and calculating a secret key MAC for the secret key using the derived secret key MAC key; generating a secret key MAC header that includes an array comprised of each of the secret key MACs and a corresponding public key; generating message integrity plaintext that includes an encrypted message, the secret key MAC header, and an array of the K points on the secret polynomial; generating a final message that includes the message integrity plaintext; and sending the final message.
12
A non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: generating N ephemeral key pairs; negotiating N secret keys using a noisy cryptographic system, wherein K secret keys of the N secret keys are expected to be noiseless and wherein the N secret keys are negotiated using an ephemeral private key against a static public key of an intended message recipient; generating a secret polynomial that includes the N secret keys; deriving K points on the secret polynomial; for each secret key of the N secret keys in an order of the negotiation, deriving a secret key message authentication code (MAC) key and calculating a secret key MAC for the secret key using the derived secret key MAC key; generating a secret key MAC header that includes an array comprised of each of the secret key MACs and a corresponding public key; generating message integrity plaintext that includes an encrypted message, the secret key MAC header, and an array of the K points on the secret polynomial; generating a final message that includes the message integrity plaintext; and sending the final message.
 
15
An apparatus, comprising: a memory storing instructions, and a computer processor executing the instructions to perform a method comprising: negotiating N secret keys using a noisy cryptographic system, wherein K secret keys of the N secret keys are expected to be noiseless; generating a secret polynomial that includes the N secret keys; deriving K points on the secret polynomial; for each secret key of the N secret keys in an order of the negotiation, deriving a secret key message authentication code (MAC) key and calculating a secret key MAC for the secret key using the derived secret key MAC key; generating a secret key MAC header that includes an array comprised of each of the secret key MACs and a corresponding public key; generating message integrity plaintext that includes an encrypted message, the secret key MAC header, and an array of the K points on the secret polynomial; generating a final message that includes the message integrity plaintext; and sending the final message.
13
An apparatus, comprising: a memory storing instructions, and a computer processor executing the instructions to perform a method comprising: generating N ephemeral key pairs; negotiating N secret keys using a noisy cryptographic system, wherein K secret keys of the N secret keys are expected to be noiseless and wherein the N secret keys are negotiated using an ephemeral private key against a static public key of an intended message recipient; generating a secret polynomial that includes the N secret keys; deriving K points on the secret polynomial; for each secret key of the N secret keys in an order of the negotiation, deriving a secret key message authentication code (MAC) key and calculating a secret key MAC for the secret key using the derived secret key MAC key; generating a secret key MAC header that includes an array comprised of each of the secret key MACs and a corresponding public key; generating message integrity plaintext that includes an encrypted message, the secret key MAC header, and an array of the K points on the secret polynomial; generating a final message that includes the message integrity plaintext; and sending the final message.
 
16
A method for receiving a message using a noisy cryptographic system, comprising: negotiating N secret keys using a noisy cryptographic system, wherein K secret keys of the N secret keys are expected to be noiseless; receiving a final message having message integrity plaintext, the message integrity plaintext including: an encrypted message, a secret key MAC header that includes an array comprised of a secret key MAC and a corresponding public key for each of the N secret keys, and an array of K points on a secret polynomial; determining at least K secret key candidates from the N secret keys; using the at least K secret key candidates to determine N coefficients for the secret polynomial; using a key derivation function (KDF) on the N coefficients of the secret polynomial to derive a message encryption key; and decrypting the encrypted message using the message encryption key.
14
A method for receiving a message using a noisy cryptographic system, comprising: negotiating N secret keys using a noisy cryptographic system, wherein K secret keys of the N secret keys are expected to be noiseless and wherein the N secret keys are negotiated using a static private key of a recipient of a final message against an ephemeral public key; receiving the final message having message integrity plaintext, the message integrity plaintext including: an encrypted message, a secret key MAC header that includes an array comprised of a secret key MAC and a corresponding public key for each of the N secret keys, and an array of K points on a secret polynomial; determining at least K secret key candidates from the N secret keys; using the at least K secret key candidates to determine N coefficients for the secret polynomial; using a key derivation function (KDF) on the N coefficients of the secret polynomial to derive a message encryption key; and decrypting the encrypted message using the message encryption key.
 
17
The method of claim 16, wherein the N secret keys are negotiated using a static private key of a recipient of the final message against an ephemeral public key.
14
wherein the N secret keys are negotiated using a static private key of a recipient of a final message against an ephemeral public key
 
18
The method of claim 16, wherein determining at least K secret key candidates from the N secret keys includes, for each secret key of the N secret keys: deriving a secret key MAC key using a key derivation function (KDF), calculating a secret key MAC for the secret key using the secret key MAC key, comparing the calculated secret key MAC to the secret key MAC included in the message integrity plaintext for the secret key, when the calculated secret key MAC matches the secret key MAC included in the message integrity plaintext for the secret key, adding the secret key to a list of secret key candidates along with an order in which the secret key was negotiated, and verifying that a length of the list is at least K.
15
The method of claim 14, wherein determining at least K secret key candidates from the N secret keys includes, for each secret key of the N secret keys: deriving a secret key MAC key using a key derivation function (KDF), calculating a secret key MAC for the secret key using the secret key MAC key, comparing the calculated secret key MAC to the secret key MAC included in the message integrity plaintext for the secret key, when the calculated secret key MAC matches the secret key MAC included in the message integrity plaintext for the secret key, adding the secret key to a list of secret key candidates along with an order in which the secret key was negotiated, and verifying that a length of the list is at least K.
 
19
The method of claim 18, wherein using the at least K secret key candidates to determine N coefficients for the secret polynomial includes: (a) selecting a combination of K secret key candidates from the list; (b) defining the secret polynomial with K coefficients as the selected K secret key candidates according to an order of the N secret keys; (c) using the array of K points to obtain K linear equations; (d) determining whether the K linear equations can be solved to obtain all N coefficients for the secret polynomial; (e) returning to (a) to select a different combination of K secret key candidates from the list, responsive to determining in (d) that the K linear equations cannot be solved to obtain all N coefficients for the secret polynomial.
16
The method of claim 15, wherein using the at least K secret key candidates to determine N coefficients for the secret polynomial includes: (a) selecting a combination of K secret key candidates from the list; (b) defining the secret polynomial with K coefficients as the selected K secret key candidates according to an order of the N secret keys; (c) using the array of K points to obtain K linear equations; (d) determining whether the K linear equations can be solved to obtain all N coefficients for the secret polynomial; (e) returning to (a) to select a different combination of K secret key candidates from the list, responsive to determining in (d) that the K linear equations cannot be solved to obtain all N coefficients for the secret polynomial.
 
20
The method of claim 16, further comprising: using the key derivation function (KDF) on the N coefficients of the secret polynomial to derive a message MAC key; calculating a message MAC on the message integrity plaintext; verifying that the calculated message MAC matches a message MAC received with the final message; wherein the encrypted message is decrypted using the encryption key responsive to verifying that the computed message MAC matches the message MAC received with the final message.
17
The method of claim 14, further comprising: using the key derivation function (KDF) on the N coefficients of the secret polynomial to derive a message MAC key; calculating a message MAC on the message integrity plaintext; verifying that the calculated message MAC matches a message MAC received with the final message; wherein the encrypted message is decrypted using the encryption key responsive to verifying that the computed message MAC matches the message MAC received with the final message.
 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
	Ronald Rietman (WIPO PUB. # WO 2015/004286) discloses, an initiating key-agreement device and a responding key-agreement device are provided, configured to generate a symmetric key shared between them. The devices are configured for generating in electronic form a private random value, obtaining in electronic form a public set of bivariate polynomials and computing a univariate polynomial by summing the univariate polynomials obtained by substituting the private random value into the polynomials of the public set. The devices are configured to send their computed univariate polynomial to the other device, and to compute or reconstruct the shared symmetric key by substituting its generated private random value in the received univariate polynomial.
	Hibshoosh et al. (US PGPUB. # US 2017/0070340) discloses,  a method, including performing, a symmetric homomorphic encryption of a secret S.sub.A with a cryptographic key H as input yielding a homomorphic encryption result S.sub.A*, sending S.sub.A* for mathematical combination by at least one device with at least one secret S.sub.B yielding G*, the device A not having access to S.sub.B, the at least one device not having access to S.sub.A and not having access to H, receiving G*, performing a symmetric homomorphic decryption of data based on G* with H as input yielding a first decrypted output, determining a symmetric cryptographic key KA based on the first decrypted output for secure communication with a first device which is operationally connected to, or includes, a tamper resistant security system including S.sub.A and S.sub.B therein, securing data using KA yielding secured data, and sending the secured data to the first device.
	Velikevitch et al. (US PGPUB. # US 10,892,891) discloses, zero round trip secure communications is implemented based on two noisy secrets. A sender system: calculates a required number of sub-keys to have at least one noiseless sub-key; for each first negotiated secret sub-key, uses the sub-key to encrypt a first half of a message key and test bytes, and adds the encrypted first half of the message key and the encrypted test bytes to the encrypted message; for each second negotiated secret sub-key, uses the sub-key to encrypt a second half of the message key and the test bytes, and adds the encrypted second half of the message key and the encrypted test bytes to the encrypted message; and sends the encrypted message, message MAC information, encrypted first halves of the message key with associated encrypted test bytes, and encrypted second halves of the message key with associated encrypted test bytes to a receiver.
Dolan et al. (US PGPUB. # US 2020/0389306) discloses, a computing system comprising: processor(s) and memory; at least one network interface communicatively coupled to the at least one processor and configured to communicate with at least one remotely located computing device; wherein the at least one network interface is configured to receive a plurality of public encryption keys from the at least one remotely located computing device; wherein the at least one processor is configured to: split at least one secret into a plurality of shares, wherein at least a subset of the plurality of shares is sufficient to reconstruct the at least one secret; encrypt each of the plurality of shares based on a different public encryption key of the plurality of public encryption keys to create a plurality of encrypted shares; wherein the at least one network interface is configured to communicate the encrypted shares to the at least one remotely located computing device. 
Joel Alwen. (US PGPUB. # US 2019/0245682) discloses, a first device receives an encrypted communication from a second device. The encrypted communication includes a first encrypted secret, a second encrypted secret, a first signature, and a second signature. The first device verifies the first signature and the second signature, and, when the first and second signatures are valid, decrypts the first encrypted secret using a first encryption algorithm and the second encrypted secret using a second encryption algorithm. The first device combines the first decrypted secret and the second decrypted secret to recover a first communication and provides the first communication to a user of the first device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498